Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jong H Park 10/16/2021.
The application has been amended as follows: 
In claim 7, line 4, after “image” insert --.--.
In claim 14, line 4, replace the first occurrence of “in” with --is--.
Allowable Subject Matter
	Claims 1-19 are allowed.
	The following is an examiner's statement of reasons for allowance: 
	Displaying an intracorporeal image and patient position information in a drug-induced sleep upper airway endoscopic procedure as claimed is not taught nor suggested by the prior art of record.
JP 2010-13406 does not appear to teach or suggest using a drug-induced sleep endoscopic procedure. In addition, combining an intracorporeal image with patient position .  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Giap et al (US 2015/0306340) disclose monitoring a patient’s body position in a device for performing an endoscopic procedure. There lacks a teaching or suggestion, and it does not appear obvious to combine the teachings of Giap et al with prior art to display patient position information on a partial region of a display device followed by receiving an intracorporeal image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
10/16/2021